Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about October 25, 1996, which adjudicated appellant a juvenile delinquent, following a fact-finding determination that he committed acts which, if committed by an adult, would constitute two counts of attempted grand larceny in the second degree, and placed him with the Division for Youth for 14 months, unanimously affirmed, without costs.
The Family Court’s denial of appellant’s motion to dismiss the petition on speedy trial grounds was proper. The minutes of the September 24, 1996 proceeding, which do not reflect a request for an adjournment to September 26, are "sufficiently clear to permit the conclusion that the adjournment was granted on consent” (Matter of Hiram D., 189 AD2d 730, 732; see also, People v Borrello, 52 NY2d 952). In any event, since the fact-finding hearing was scheduled for September 27, three days after appellant’s probable cause hearing and one day past the speedy trial date, the court acted with "due regard to the stated legislative goal of prompt adjudication” (Matter of Frank C., 70 NY2d 408, 414). The court properly found "good cause” since the three day adjournment was needed for trial preparation following the probable cause hearing. Concur—Rosenberger, J. P., Wallach, Nardelli, Rubin and Colabella, JJ.